Title: To George Washington from La Luzerne, 15 February 1785
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir.
Paris February 15th 1785.

The Marquis de la Fayette has delivered to me the letters of your Excellency and I am extreemely flattered by this mark of your attention and of your remembrance. I have executed your commissions near his Majesty and the Royal family, and the King is concerned that your domestic affairs deprive him of the satisfaction to see a man, whose talents and virtues have procured the hapiness of his Country and excited the admiration of all others.
I thank You heartily for the news, your Excellency has been pleased to give me of America. The present excellent formation of Congress gives me great hopes that the public debt will be secured and that all the other branches of administration will take a more regular form. A nation, which has done so great things, as Yours, during ten years, is expected to crown their atchievements by acts of justice. This qualification is so common in America that I am persuaded it’s voice will be heared in all your assemblies and America will be at last as just in time of peace as it has been patient and brave during the War.
Since my arrival in Europe the different cabinets have been much agitated; the Emperor has produced some pretentions against holland which are not yet adjusted. He has likewise manifested a desire to annex the Dutchy of Bavaria to his Dominions and to cede by way of Exchange to the Elector the Austrian possessions in the Netherlands. This arrangement seems to displease very much to the different military powers in Europe. Preparations of War are going on at Vienna, at Berlin, in holland and in France. It is however very probable that the War will not take place in the course of this year; but a general flame is certainly very near to break out & tho’ France and England be very far from wishing for War it will be very difficult to prevent the troubles of Germany if the Emperor does not of his own accord give up his pretentions. The Imperial Court seems to be intimately united with that of Russia; two powers rich in ressources

and full of ambition; and as they are not happy enough to have, like America, at their head a man, who prefers the welfare of Mankind to his private advantage, there are great aprehensions of a general War in Europe. The events of it will be read by your Excellency in your retreat with a small degree of satisfaction, for you will observe that far from giving liberty to some nation this War will only serve to encrease the miseries of several countries during many years.
I am very thankful for the interest you are pleased to take in my fate, which is not yet decided. If I was allowed to follow my own inclination I should wish to return to America and to be happy with my old friends; but a consequence of my profession is: to accept of the destination which is prescribed to me. Whatever it may be I shall never forget the attention and friendship of your Excellency. I beg you to continue in those sentiments and to honor me sometimes with your letters. With the most sincere and respectful attachment and acknowledgement I have the honor to be Sir your Excellency’s Most obedient and very humble Servant,

le che. de la luzerne

